[ioiLDlNCOURTOF*




                                                  CATHY S. LUSK, CCE*1K

                                                                   FILE COPY



        RE:   Case No.    15-0141                         DATE:     2/19/2015
        COA #:   12-13-00005-CV            TC#:    2012-876-A
STYLE: THE GOOD SHEPHERD HOSPITAL,               INC.
   v.   RONALD   MASTEN   AND     CHARLENE      MASTEN


     Today the Supreme Court of Texas received and •
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.


                            MS.    CATHY   S.    LUSK
                            CLERK,    TWELFTH COURT OF APPEALS
                            1517 WEST FRONT,            SUITE 354"
                            TYLER,    TX     75702